Title: To James Madison from Carlos Martínez de Yrujo, 25 January 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


25 January 1803, Washington. Has examined the documents enclosed in JM’s letter of 20 Jan. concerning Pollock’s claim for $150 owed to him by the royal treasury at Havana. It appears that some years ago an embargo was laid on Pollock’s assets to ensure his paying certain debts. Although credits amounted to $9,574.02, no more than $150 was paid into the treasury and the money was there at Pollock’s disposal in 1793 when Viar and Jaudenes, then chargés d’affaires of Spain, gave this information to the State Department. Pollock has failed to demonstrate that he did not receive the money in the past ten years. He should apply at Havana, where he will be paid what is due him, as Yrujo has neither sufficient authority nor facts to interfere in the business.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Translated interlinearly by Wagner.


